Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 1 of 13 PageID #: 7183




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

  1Ox GENOMICS, INC.,


                          Plaintiff,

                   v.                      Civil Action No. 19-862-CFC

 CELSEE, INC.,


                         Defendant.


 Frederick L. Cottrell, III, Jason J. Rawnsley, Alexandria M. Ewing, RICHARDS,
 LAYTON & FINGER, P.A., Wilmington, Delaware; Daralyn J. Durie, Eugene
 Novikov, Andrew L. Perito, Eneda Hoxha, Annie A. Lee, Ramsey W. Fisher,
 David F. McGowan, DURIE TANGRI LLP, San Francisco, California; Kira A.
 Davis, DURIE TANGRI LLP, Los Angeles, California

             Counsel for Plaintiff

 BrianE. Farnan, Michael J. Farnan, FARNANLLP, Wilmington, Delaware;
 Barbara A. Fiacco, Jeremy A. Younkin, Brendan Jones, Emma S. Winer, Urszula
 Nowak, FOLEY HOAG LLP, Boston, Massachusetts

             Counsel for Defendant



                          MEMORANDUM OPINION



 December 4, 2020
 Wilmington, Delaware
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 2 of 13 PageID #: 7184




                                                           COLMF.C OLLY
                                                UNITED STATES DISTRICT JUDGE

       Plaintiff l0x Genomics Inc. has filed an objection to the Magistrate Judge's

 denial of l0x's motion to compel certain discovery. The Magistrate Judge had the

 authority to make this nondispositive ruling under 28 U.S.C. § 636(b)(l)(A). I

 "may reconsider" her ruling "where it has been shown that [it] ... is clearly

 erroneous or contrary to law." Id. I exercise de novo review of the Magistrate

 Judge's legal conclusions. AgroFresh Inc. v. Essentiv LLC, No. CV 16-662 (MN),

 2019 WL 4917894, at *1 (D. Del. Oct. 4, 2019).

                                           I.

       The facts that led to the objection are straightforward. During the pendency

 of the case, nonparty Bio-Rad Laboratories acquired 100 percent of Defendant

 Celsee, Inc.' s stock pursuant to an acquisition agreement. The agreement, not

 surprisingly, has provisions related to this litigation. At two depositions, Celsee

 refused to let witnesses answer questions about documents Celsee disclosed to Bio-

 Rad and communications it had with Bio-Rad during the negotiations that resulted

 in the acquisition agreement. The disclosures and communications occun-ed after

 Celsee and Bio-Rad had signed a non-binding letter of intent to engage in the

 acquisition negotiations. Celsee cited the common interest privilege and the
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 3 of 13 PageID #: 7185




 attorney work product doctrine as the bases for its refusal to allow the witnesses to

 answer the questions posed to them. D.I. 204-1, Ex. D at 73, Ex. G at 15-16.

        1Ox asked the Magistrate Judge to order Celsee to reproduce one of the

 witnesses for no more than four hours of deposition and to compel that witness to

 produce and testify about any communications between Celsee and Bio-Rad

 concerning this litigation and the provisions in the acquisition agreement that

 concern this litigation. D.I. 204 at 4. In its briefing before the Magistrate Judge,

  I Ox represented that it "is not seeking" by this request "attmney files or mental

 impressions." D.I. 204 at 4. Celsee argued in its briefing that its communications

 with Bio-Rad were protected from disclosure by the attorney work product

 doctrine and the common interest doctrine. D.I. 206 at 3-4.

        The Magistrate Judge agreed with Celsee that the information sought was

 protected from disclosure by both the common interest and attorney work product

 doctrines. Tr. of Sept. 23, 2020 Hr'g at 38:2-17. Accordingly, she denied l0x's

 request for a compulsion order.

        l0x filed a timely objection to the Magistrate Judge's ruling.

                                           II.

        On November 5, 2020, I heard oral argument and overruled l0x's objection

 to the extent it sought to overturn the Magistrate Judge's decision to deny l0x

 access to Celsee' s attorneys' work product. I made that ruling because Celsee had


                                            2
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 4 of 13 PageID #: 7186




 represented to the Magistrate Judge that it was not seeking attorney mental

 impressions. See generally In re Cendant Corp. Secs. Litig., 343 F.3d 658, 667 (3d

 Cir. 2003) (holding that discovery of notes that reflect the impressions, opinion,

 and legal theories of counsel "goes to the core of the work product doctrine"). I

 reserved judgment on the issue of whether the common interest privilege protected

 Celsee's communications with Bio-Rad from discovery and asked for further

 briefing on that issue by the parties. Having studied that briefing, the objection,

 the transcript of the ruling, Celsee's response to the objection (D.I. 223), the

 parties' briefing before the Magistrate Judge (D.I. 204; D.I. 206), and the cases

 cited by the parties, I have concluded that the communications at issue are not

 protected from disclosure by the common interest privilege and therefore will

 sustain the objection in part.

                                           A.

        The common interest privilege is an extension of the attorney-client

 privilege. It protects from discovery communications among clients and attorneys

 "allied in a common legal cause." In re Regents of Univ. of Cal., 101 F.3d 1386,

 1389 (Fed. Cir. 1996) (citation omitted). The privilege "applies in civil and

 criminal litigation, and even in purely transactional contexts." In re Teleglobe

 Commc 'ns Corp., 493 F.3d 345, 364 (3d Cir. 2007), as amended (Oct. 12, 2007)

 ( citations omitted).


                                            3
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 5 of 13 PageID #: 7187



       The common interest privilege and the common interest doctrine are two

 sides of the same coin. The common interest doctrine is defined as "an exception

 to the general rule that the attorney-client privilege will be waived following

 disclosure of privileged materials to a third party." Corning Inc. v. SRU

 Biosystems LLC, 223 F.R.D. 189, 190 (D. Del. 2004) (citation omitted); see also

 Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578 (N.D. Cal. 2007) ("The

 joint defense and common interest doctrines are not privileges in and of

 themselves. Rather, they constitute exceptions to the rule on waiver where

 communications are disclosed to third parties."). Whether described as an

 extension of the attorney-client privilege or an exception to the waiver of that

 privilege, the underlying principle-to protect the confidentiality of

 communications among attorneys and clients allied in a common legal cause-is

 the same. I will follow the Third Circuit's lead in In re Teleglobe and use the term

 "common interest privilege."

       The purpose of the attorney-client privilege, and by extension, the common

 interest privilege

              is to encourage full and frank communication between
              attorneys and their clients and thereby promote broader
              public interests in the observance of the law and
              administration of justice. The privilege recognizes that
              sound legal advice or advocacy serves public ends and
              that such advice or advocacy depends upon the lawyer's
              being fully informed by the client.


                                           4
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 6 of 13 PageID #: 7188




 Upjohn Co. v. United States, 449 U.S. 383,389 (1981). Like all privileges, the

 attorney-client privilege "is an exception to the common-law maxim that the public

 has a right to 'every man's evidence."' In re Teleglobe Commc 'ns Corp., 493 F.3d

 at 359-60 (citations omitted). Because the privilege "obstructs the truth-finding

 process, it is construed narrowly," Westinghouse Elec. Corp. v. Republic of

 Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991) (citations omitted), and "caution

 must be exercised to ensure that the privilege is contained within appropriate

 boundaries," Union Carbide Corp. v Dow Chemical Co., 619 F. Supp. 1036, 1046

 (D. Del. 1985) (citation omitted). In exercising that caution, a court should always

 be mindful of the privilege's purpose. As the Third Circuit noted in In re

 Teleglobe, " [c]ommunication between counsel and client is not, in and of itself, the

 purpose of the privilege; rather, [the privilege] only protects the free flow of

 information because it promotes compliance with law and aids administration of

 the judicial system." 493 F.3d at 360-61(emphasis in original).

       As the party asserting the privilege, Celsee bears the burden of establishing

 that it applies. In re Grand Jury, 705 F.3d 133, 160 (3d Cir. 2012). To meet that

 burden, Celsee must demonstrate, among other things, that the interests it claims to

 hold in common with Bio-Rad are "identical, not similar, and [are] legal," Leader

 Techs., Inc. v. Facebook, Inc., 719 F. Supp. 2d 373,376 (D. Del. 2010) (citations

 and quotation marks omitted), and that the communications it seeks to protect


                                           5
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 7 of 13 PageID #: 7189




 "would not have been made but for the sake of securing, advancing, or supplying

 legal representation," id.

                                            B.

        Celsee has failed to meet its burden here. Celsee has not contended, let

 alone established, that it and Bio-Rad shared an identical legal interest or that its

 communications with Bio-Rad were made for the purpose of securing, advancing,

 or supplying legal representation. And, of course, that makes sense, as Celsee and

 Bio-Rad were not engaged in legal strategy sessions but instead were negotiating a

 commercial transaction from the opposite sides of a bargaining table.

       In its briefing before the Magistrate Judge, Celsee argued that "[i]n their

 letter of intent, Celsee and Bio-Rad formalized their contemplation of a transaction

 which, when completed, would make Bio-Rad the owner of a defendant in patent

 litigation with 1Ox" and that "[u]nder those circumstances" the common interest

 privilege applied to Celsee discussions about this litigation with Bio-Rad during

 the acquisition negotiations. D.I. 206 at 4. The letter of intent, however, did not

 consummate Bio-Rad's purchase of Celsee; nor did it result in Bio-Rad's

 assumption of Celsee' s liability for the alleged infringement of the asserted patents

 or make Bio-Rad responsible for defending Celsee in this litigation. The letter was

 not a joint defense letter. Rather, as its title and terms make clear, the letter was a

 nonbinding expression of the parties' intent to consummate a stock acquisition


                                            6
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 8 of 13 PageID #: 7190




 "subject to the successful completion of a due diligence review, the negotiation and

 execution of a mutually satisfactory definitive agreement and the usual and

 customary approvals." D.I. 204-1, Ex.Kat 2. Such an expression does not create

 the requisite shared legal interest that would justify the confidentiality afforded by

 the common interest privilege. 1

       Celsee insists that the common interest privilege covers any discussions

 between a company and a prospective purchaser of the company or the company's

 assets about litigation or potential litigation that could affect the company or the

 assets if the contemplated purchase were consummated. In support of this

 position, it relies principally on what it calls the "seminal case" of Hewlett-

 Packard Company. v. Bausch & Lomb, Inc., 115 F.R.D. 308 (N.D. Cal. 1987).

       The court held in Hewlett-Packard that the common interest privilege


 1
   But see AgroFresh, 2019 WL 4917894, at *2 (holding that parties' letter of intent
 to negotiate a joint venture agreement created shared legal interests between the
 parties). InAgrofresh the district court overturned the Magistrate Judge's ruling
 that a letter of intent to negotiate a joint venture did not give rise to the common
 interest privilege. The Magistrate Judge understandably decided in this case to
 follow Agrofresh. See Tr. 38:2-7 (noting that the district court in AgroFresh
 "considered an earlier ruling that I had made finding otherwise and determined that
 it was clearly erroneous, and [that] the letter of intent was enough to create a
 common interest. So I follow that guidance and find, in this instance, that the letter
 of intent was enough.") I agree, however, with the Magistrate Judge's earlier
 ruling that when "two parties are negotiating a joint venture[,] [t]hey are still
 competitors ... and do not share an interest sufficiently common to extend the
 attorney-client privilege to their discussions." Id. (quoting Magistrate Judge's
 ruling) (emphasis in original).

                                            7
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 9 of 13 PageID #: 7191




 protected Bausch & Lomb from having to produce to Hewlett-Packard a lawyer's

 patent opinion letter Bausch & Lomb had previously shared with a prospective

 buyer of one of Bausch and Lomb's businesses. 115 F.R.D. at 309. The business

 in question manufactured the products Hewlett-Packard accused of patent

 infringement, and so it was understandable that Bausch and Lomb and the

 prospective buyer would have discussed potential litigation with Hewlett-Packard

 and also that Bausch and Lomb would have shared with the prospective buyer legal

 opinions about the patents in question. Although the court agreed with Hewlett-

 Packard that "compelling disclosure of the opinion letter might contribute to the

 truth finding goal of civil adjudication," id., it concluded that "policy

 considerations which appear not to have been fully treated in other cases in this

 area" justified extending the common interest privilege to protect Bausch and

 Lomb's communications with the prospective buyer, id. at 310.

       Chief among those considerations was the court's "concern[] about the

 effect that finding waiver too freely might have on the sort of business transaction

 in which [Bausch and Lomb] and [the prospective buyer] were involved." Id. at

 311. In the court's words:

              Holding that this kind of disclosure constitutes a waiver
              could make it appreciably more difficult to negotiate
              sales of businesses and products that arguably involve
              interests protected by laws relating to intellectual
              property. Unless it serves some significant interest courts
              should not create procedural doctrine that restricts

                                            8
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 10 of 13 PageID #: 7192




              communication between buyers and sellers, erects
              barriers to business deals, and increases the risk that
              prospective buyers will not have access to important
              information that could play key roles in assessing the
              value of the business or product they are considering
              buying. Legal doctrine that impedes frank
              communication between buyers and sellers also sets the
              stage for more lawsuits, as buyers are more likely to be
              unpleasantly surprised by what they receive. By refusing
              to find waiver in these settings courts create an
              environment in which businesses can share more freely
              information that is relevant to their transactions. This
              policy lubricates business deals and encourages more
              openness in transactions of this nature.

  Id.

        At least four district courts have adopted the expansive view of the common

  interest privilege endorsed by Hewlett-Packard. 2 But the vast majority of the

  courts that have been asked to follow Hewlett-Packard have declined to do so. 3

  For two reasons, I also reject the reasoning of Hewlett-Packard.


  2
   See See La. Mun. Police Emp. Ret. Sys. v. Sealed Air Corp., 253 F.R.D. 300, 310
  (D.N.J. 2008); BriteSmile, Inc. v. Discus Dental, Inc., 2004 WL 2271589, at *2
  (N.D. Cal. Aug. 10, 2004); Cavallaro v. United States, 153 F.Supp.2d 52, 61 (D.
  Mass. 2001), a.ff'd on other grounds 284 F.3d 236 (1st Cir. 2002); Rayman v. Am.
  Charter Fed. Sav. & Loan Ass 'n, 148 F.R.D. 647, 654-55 (D. Neb. 1993).
  3
   See Planned Parenthood Fed'n ofAm., Inc. v. Ctr. for Med. Progress, 2019 WL
  1589974, at *9-10 (N.D. Cal. Apr. 11, 2019); Waymo LLC v. Uber Techs., Inc.,
  2017 WL 2694191, at *6 (N.D. Cal. June 21, 2017); RKF Retail Holdings, LLC v.
  Tropicana Las Vegas, Inc., 2017 WL 2292818, at *4 (D. Nev. May 25, 2017); In
  re Fresh and Process Potatoes Antitrust Litig., 2014 WL 2435581, at *9 (D. Idaho
  May 30, 2014); Santella v. Grizzly Indus., Inc., 2012 WL 5399918, at *1-2 (D. Or.
  Nov. 5, 2012); In re Mentor Corp. Obtape Transobturator Sling Prods. Liab.
  Litig., 2010 WL 11519568, at *2-3 (M.D. Ga. Jan. 22, 2010); In re Juniper

                                           9
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 11 of 13 PageID #: 7193




        First, "lubricat[ing] business deals" and "encourage[ing] more openness" in

  business transactions do not advance the common interest privilege's purpose of

  "encourag[ing] full and frank communication between attorneys and their clients

  [to] thereby promote broader public interests in the observance of the law and

  administration of justice." Upjohn, 449 U.S. at 389. Protecting merger and

  acquisition negotiations from future disclosure will not lead the parties to those

  negotiations to seek attorney representation; nor will it encourage the parties to be

  more candid with their attorneys. Parties to merger and acquisition negotiations

  almost inevitably retain counsel in order to ensure that their interests-as opposed

  to the interests of the party with whom they are negotiating-are protected. And




  Networks, Inc. Secs. Litig., 2009 WL 4644534 at *2, n.2 (N.D. Cal. Dec. 9, 2009);
  Net2Phone, Inc. v. Ebay, Inc., 2008 WL 8183817, at *7, 9-10 (D.N.J. June 26,
  2008); Trontech Licensing Inc. v. Thomson, Inc., 2008 WL 11450553, at *5 (E.D.
  Tex. Apr. 8, 2008).; In re JP Morgan Chase & Co. Secs. Litig., 2007 WL 2363311
  at *4-5 (N.D. Ill. Aug. 13, 2007) Nidec Corp. v. Victor Co. of Japan, 249 F.R.D.
  575, 579-80 (N.D. Cal. 2007); Memry Corp. v. Ky. Oil Tech., NV, 2007 WL
  832937, at* 1 (N.D. Cal. March 19, 2007). In re Syncor ERISA Litig., 229 F.R.D.
  636, 645 n.7 (C.D. Cal. 2005); Libbey Glass, Inc. v. Oneida, Ltd., 197 F.R.D. 342,
  347-49 (N.D. Ohio 1999); Griffith v. Davis, 161 F.R.D. 687, 700-701 (C.D. Cal.
  1995); Oak Indus. v. Zenith Indus., 1988 WL 79614, at *4 (N.D. Ill. July 27, 1988).

 Citing Sealed Air Corp., 253 F.R.D. at 301, Celsee argues that "[t]he weight of
 case law suggests that, as a general matter, privileged information exchanged
 during a merger between two unaffiliated business [sic] would fall within the
 common-interest doctrine." D.I. 223 at 8. This does not appear to be an accurate
 statement.


                                           10
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 12 of 13 PageID #: 7194




  their communications with their counsel are shielded by the attorney-client

  privilege.

        Second, extending a cloak of secrecy to merger and acquisition negotiations

  would substantially curtail truth seeking in criminal and civil proceedings.

  Privileges are to be narrowly construed precisely because they obstruct the truth-

  finding process that lies at the heart of our system of justice. The few evidentiary

  privileges recognized by federal courts are each "grounded in a substantial

  individual interest which has been found, through centuries of experience, to

  outweigh the public interest in the search for truth." United States v. Bryan, 339

  U.S. 323, 331 (1950). No substantial interest of that kind exists here. Permitting a

  witness to refuse to testify about negotiations to consummate a merger or

  acquisition does not give rise to a public good that "transcend[s] the normally

  predominant principle of utilizing all rational means for ascertaining truth."

  Trammel v. United States, 445 U.S. 40, 50 (1980).

                                           IV.

        For the reasons discussed above, I will sustain in part l0x's objection to the

  Magistrate Judge's ruling. I will order Celsee to produce a witness for no more

  than four hours of deposition and to produce documents and give testimony about

  communications between Celsee and Bio-Rad concerning this litigation and the

  provisions in the acquisition agreement that concern this litigation except insofar as


                                           11
Case 1:19-cv-00862-CFC-SRF Document 240 Filed 12/04/20 Page 13 of 13 PageID #: 7195




  the documents or testimony would reveal directly the mental impressions of

  Celsee's attorneys.

        The Court will issue an Order consistent with this Memorandum Opinion.




                                         12
